Citation Nr: 9922809	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  93-28 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for 
hypertension with renal disease.

(The issue of entitlement to waiver of recovery of an 
overpayment of improved pension benefits in the calculated 
amount of $25,390, to include whether the overpayment was 
properly created, is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from August 1970 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of April 1993, which declined to reopen a previously denied 
claim for service connection for a low back disability.  A 
hearing was held in December 1993 in Atlanta, Georgia before 
a member of the Board who, shortly thereafter, left the 
Board.  Accordingly, the veteran was afforded an opportunity 
for another hearing; this hearing was held in December 1998 
in Atlanta, Georgia before Jeff Martin, who is a member of 
the Board and was designated by the chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  


REMAND

Entitlement to service connection for hypertension with renal 
disease was previously denied by the Board in January 1984.  
That decision is final.  38 U.S.C.A. §§ 7103, 7104 (West 
1991).  However, if new and material evidence is received 
with respect to a claim which has been disallowed, the claim 
will be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 1991).  In April 1993, the RO denied 
the veteran's request to reopen his claim.  Subsequent to the 
RO's denial of the veteran's request to reopen the claim, the 
United States Court of Veterans Appeals (Court) issued a 
decision that altered the standard used to determine whether 
evidence is "new and material."  Specifically, requirement 
of a reasonable possibility that the new evidence would 
result in a change in outcome, as set forth in Colvin v. 
Derwinski, 1 Vet.App. 171 (1991), was found to be more 
stringent than, as well as inconsistent with, the pertinent 
regulation.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
According to Hodge, "new and material evidence" is defined 
as evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of a claim.  38 C.F.R. 
§ 3.156(a) (1998); Hodge.  Accordingly, the veteran's claim 
must be considered pursuant to the Hodge standard.  See 
Karnas v. Derwinski, 1 Vet.App. 308 (1991). 

Additionally, the VA has a duty to notify a claimant of what 
is necessary to complete an application.  38 U.S.C. § 5103(a) 
(1998); see Robinette v. Brown, 8 Vet.App. 69 (1995).  If he 
refers to other known and existing potentially relevant 
evidence, the veteran must be informed that he must submit 
this evidence.  Robinette.  At his hearing in December 1993, 
the veteran testified that high blood pressure had been 
disclosed on at least one, and possibly three, employment 
examinations between 1974 and 1977.  The veteran identified 
the employers as the Savannah River Plant Department and 
King's Mill, in Augusta, Georgia.  The veteran must be 
informed that he should either obtain these records himself, 
if available, or provide VA with authorizations and the 
addresses needed to obtain the records.  

In addition, while it is not necessary that "new and 
material evidence" meet all of the requirements of a well-
grounded claim, in determining whether evidence is "so 
significant that it must be considered in order to fairly 
decide the merits of a claim," the elements of a well-
grounded claim are relevant.  Particularly in view of the 
veteran's contentions, which are that inservice events caused 
him to develop hypertension and renal disease, and that 
albuminuria shown on discharge later developed into 
proteinuria shown in 1977, and hypertension and kidney 
disease diagnosed in 1980, he must be informed that, as 
pertinent to this appeal, a well-grounded claim for service 
connection would require competent evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 136 (1997); 
Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  Moreover, 
whether any inservice events, such as a reaction to a tetanus 
shot, or inservice findings, such as albuminuria, represented 
the onset of, hypertension and/or renal disease, involves 
medical etiology, and, hence, only medical evidence is 
considered "competent" to provide a connection to service.  
Cohen, at 137; Grottveit v. Brown, 5 Vet.App. 91 (1993).  

Further, despite a notation in a 1983 statement of the case 
that service medical records were received in January 1983, 
it is not apparent that the complete service medical records 
were ever obtained from the National Personnel Records Center 
(NPRC).  Copies of service medical records on file were 
submitted by the veteran, and, hence, may not be complete.  
Two envelopes labeled "Service Medical Records Envelope" 
contain service personnel records, and discharge examination, 
and private medical records submitted by the veteran at his 
December 1993 hearing.  Accordingly, VA must request the 
veteran's service medical records from NPRC, or document that 
such records were obtained and are in the claims file.  

In addition, upon remand the appellant should be given the 
opportunity to add any recent lay or medical evidence to the 
record.  See 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1996); Quarles v. Derwinski, 3 Vet. App. 129 
(1992).  Finally, the RO is advised that the Court has found 
that a remand "confers on the veteran or other claimant, as 
a matter of law, the right to compliance with the remand 
orders."  Stegall v. West, 11 Vet.App. 268 (1998).  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO must request the veteran's 
complete service medical records from 
NPRC, or document that such records were 
obtained and are in the claims file.  

2.  The veteran should be requested to 
provide either the records of employment 
examinations between 1974 and 1977 that 
reportedly showed high blood pressure, or 
to provide the RO with authorizations and 
addresses to enable the RO to directly 
obtain these records.  He should be 
reminded that he identified these 
employers, at his hearing in December 
1993, as the Savannah River Plant 
Department and King's Mill, in Augusta, 
Georgia.  

3.  The veteran should be informed, 
regarding his testimony and written 
contentions that his hypertension with 
renal disease was either caused by 
inservice events such as a tetanus shot, 
or was shown in service by the albuminuria 
present at discharge, that he is not 
competent to provide statements of medical 
causation, and that medical evidence is 
required to establish a connection between 
any of these inservice events and 
hypertension with renal disease shown 
several years later. 

4.  The RO should notify the appellant 
that he may submit additional evidence and 
argument in support of his claim. 

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete or 
inadequate, appropriate corrective action 
should be taken.  See Stegall, supra. 

6.  Thereafter, the RO should review the 
veteran's claim, employing the standard 
for "new and material evidence" set 
forth above, and in 38 C.F.R. § 3.156(a) 
(1998) and Hodge.  

After completion of the requested development, if the decision 
remains adverse to the veteran, he and his representative 
should be furnished a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.  While regretting the delay involved in 
remanding this case, it is felt that to proceed with a 
decision on the merits at this time would not withstand Court 
scrutiny.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 



		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










